DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chann et al. (2011/0216792) in view of Ishikawa et al. (2003/0219189) as evidenced by Hemenway et al. (2017/0271837).

Regarding claim 1, Chann et al. disclose: a beam light source (102, 106, 108 and 114) configured to coaxially combine a plurality of laser beams of different peak wavelengths to generate and emit a wavelength-combined beam (Fig. 1A, [0041], [0062]).
Chann et al. do not disclose: an optical fiber; and an optical coupling device configured to allow the wavelength-combined beam emitted from the beam light source to be incident on the optical fiber, wherein: a first beam parameter product of the wavelength-combined beam along a first direction, which is orthogonal to a propagation direction of the wavelength-combined beam, is greater than a second beam parameter product of the wavelength-combined beam along a second direction, which is orthogonal to both the propagation direction and the first direction; and the optical coupling device comprises: a first cylindrical lens configured to focus the wavelength-combined beam in a first plane containing the propagation direction and the first direction, the first cylindrical lens having a first focal length, a second cylindrical lens configured to focus the wavelength-combined beam in a second plane containing the propagation direction and the second direction, the second cylindrical lens having a second focal length, and a third cylindrical lens configured to focus the wavelength-combined beam in the first plane so as to be incident on the first cylindrical lens, the third cylindrical lens having a third focal length greater than the first focal length.
Ishikawa et al. disclose: an optical fiber (30) (Figs. 19 and 20, [0134], [0135]); and an optical coupling device (elements 182, 184, 186 and 188) configured to allow the wavelength-combined beam emitted from the beam light source to be incident on the optical fiber (Figs. 19 and 20, [0134], [0135]), wavelength combined beam has a first direction (one of vertical or horizontal direction, slow axis), which is orthogonal to a propagation direction of a laser beam, and a second direction (the other of vertical or horizontal direction, fast axis), which is orthogonal to both the propagation direction and the first direction (Figs. 19 and 20, [0134], [0135]); and the optical coupling device comprises: a first cylindrical lens (186) configured to focus the wavelength-combined beam in a first plane containing the propagation direction and the first direction, the first cylindrical lens having a first focal length, a second cylindrical lens (184) configured to focus the wavelength-combined beam in a second plane containing the propagation direction and the second direction, the second cylindrical lens having a second focal length, and a third cylindrical lens (182) configured to focus the wavelength-combined beam in the first plane so as to be incident on the first cylindrical lens (Figs. 19 and 20, [0134], [0135]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chann by adding the optical coupling device comprising first, second and third cylindrical lenses and fiber of Ishikawa in order to focus the wavelength combined beam into the fiber. The device as modified disclose: a first beam parameter product of the wavelength-combined beam along a first direction (slow axis), which is orthogonal to a propagation direction of the wavelength-combined beam, is greater than a second beam parameter product of the wavelength-combined beam along a second direction (fast axis), which is orthogonal to both the propagation direction and the first direction (the slow axis tends to be associated with beam propagation in more transverse modes than beam propagation in the fast axis so that a beam parameter product measured along the slow axis is larger than that measured along the fast axis) (as evidenced by Hemenway, [0026]).
Chann as modified do not disclose: wherein: the third cylindrical lens having a third focal length greater than the first focal length.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a light source comprising first, second and third cylindrical lenses each having a focal length. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the first, second and third focal length by routine experimentation.

Regarding claim 2, Chann as modified do not disclose: wherein a distance between the third cylindrical lens and the first cylindrical lens is shorter than the third focal length.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a light source comprising first, second and third cylindrical lenses each having a focal length and with each lens placed a distance from the other lenses. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for distance between each lens by routine experimentation.

Regarding claim 6, Chann as modified disclose: wherein: the beam light source comprises: a plurality of external cavity laser modules (102, 108, 116) configured to respectively emit the plurality of laser beams, and a beam combiner (114) configured to combine the plurality of laser beams to generate the wavelength-combined beam (array 102 is shown as a single diode laser bar. However, it is anticipated an array or row of elements could be a fiber laser with multiple elements, multiple individual laser emitters aligned side by side, or any other combination of laser emitters arranged in a one-dimensional array where each emitter emits one or more electromagnetic beams) (Chann, Fig. 1a, [0062]).

Regarding claim 7, Chann as modified disclose: wherein each of the plurality of external cavity laser modules comprises an external cavity and a laser diode (Chann, Fig. 1a, [0062]).

Regarding claim 8, Chann as modified do not explicitly disclose: wherein a lasing wavelength of the laser diode is in a range of 350 nm to 550 nm (Ishikawa, [0116]).

Regarding claim 12, Chann et al. disclose: an optical coupling device (102, 106, 108 and 114) configured to allow a combined beam into which a plurality of laser beams have been combined (Fig. 1A, [0041], [0062]).
Chann et al. do not disclose: to be incident on an optical fiber, wherein a first beam parameter product of the combined beam along a first direction, which is orthogonal to a propagation direction of the combined beam, is greater than a second beam parameter product of the combined beam along a second direction, which is orthogonal to both the propagation direction and the first direction, the optical coupling device comprising: a first cylindrical lens configured to focus the combined beam in a first plane containing the propagation direction and the first direction, the first cylindrical lens having a first focal length; a second cylindrical lens configured to focus the combined beam in a second plane containing the propagation direction and the second direction, the second cylindrical lens having a second focal length; and a third cylindrical lens configured to focus the combined beam in the first plane so as to be incident on the first cylindrical lens, the third cylindrical lens having a third focal length greater than the first focal length.
Ishikawa et al. disclose: an optical fiber (30) (Figs. 19 and 20, [0134], [0135]); and an optical coupling device (elements 182, 184, 186 and 188) configured to allow the wavelength-combined beam emitted from the beam light source to be incident on the optical fiber (Figs. 19 and 20, [0134], [0135]), wavelength combined beam has a first direction (one of vertical or horizontal direction, slow axis), which is orthogonal to a propagation direction of a laser beam, and a second direction (the other of vertical or horizontal direction, fast axis), which is orthogonal to both the propagation direction and the first direction (Figs. 19 and 20, [0134], [0135]); and the optical coupling device comprises: a first cylindrical lens (186) configured to focus the wavelength-combined beam in a first plane containing the propagation direction and the first direction, the first cylindrical lens having a first focal length, a second cylindrical lens (184) configured to focus the wavelength-combined beam in a second plane containing the propagation direction and the second direction, the second cylindrical lens having a second focal length, and a third cylindrical lens (182) configured to focus the wavelength-combined beam in the first plane so as to be incident on the first cylindrical lens (Figs. 19 and 20, [0134], [0135]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chann by adding the optical coupling device comprising first, second and third cylindrical lenses and fiber of Ishikawa in order to focus the wavelength combined beam into the fiber. The device as modified disclose: a first beam parameter product of the wavelength-combined beam along a first direction (slow axis), which is orthogonal to a propagation direction of the combined beam, is greater than a second beam parameter product of the combined beam along a second direction (fast axis), which is orthogonal to both the propagation direction and the first direction (the slow axis tends to be associated with beam propagation in more transverse modes than beam propagation in the fast axis so that a beam parameter product measured along the slow axis is larger than that measured along the fast axis) (as evidenced by Hemenway, [0026]).
Chann as modified do not disclose: the third cylindrical lens having a third focal length greater than the first focal length.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a light source comprising first, second and third cylindrical lenses each having a focal length. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the first, second and third focal length by routine experimentation.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chann et al. (2011/0216792) in view of Ishikawa et al. (2003/0219189) as evidenced by Hemenway et al. (2017/0271837) and McDonald et al. (2004/0101016).

Regarding claim 9, Chann as modified do not disclose: wherein the laser diode is accommodated in a semiconductor laser package that is sealed.
McDonald et al. disclose: laser diode is accommodated in a semiconductor laser package that is sealed (Fig. 1, [0034], [0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chann as modified by placing the laser diode in a semiconductor laser package that is sealed in order to protect the laser device.

Regarding claim 10, Chann as modified do not disclose: wherein each of the plurality of external cavity laser modules comprises a transmission diffraction grating and has a Littrow configuration.
McDonald et al. disclose: external cavity laser modules comprises a transmission diffraction grating and has a Littrow configuration (Fig. 7, [0004], [0066]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chann as modified by using an external cavity laser module comprises a transmission diffraction grating in a Littrow configuration for each laser module because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predicable result is a light source comprising a plurality of external cavity laser modules that are wavelength beam combined and coupled into an optical fiber.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chann et al. (2011/0216792) in view of Ishikawa et al. (2003/0219189) as evidenced by Hemenway et al. (2017/0271837) and Kawahara et al. (2009/0288479).

Regarding claim 11, Chann as modified do not disclose: and a processing head coupled to the optical fiber of the light source device, the processing head configured to irradiate a target object with the wavelength-combined beam emitted from the optical fiber.
Kawahara et al. disclose: a processing head coupled to the optical fiber of a light source device, the processing head configured to irradiate a target object (Fig. 32, [0175]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chann as modified by coupling the output from the optical fiber to a processing head in order to use the laser output to process a target.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein an area of the first cylindrical lens irradiated by the wavelength-combined beam is 75% or less of an imaginary irradiated area of a case in which the third cylindrical lens is absent.”
Claim 4 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein a ratio of change in the first beam parameter product of the wavelength-combined beam due to passing through the first cylindrical lens is within a range of 0% to 10%.”
Claim 5 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein: the wavelength-combined beam has a beam diameter of 5 mm or more along the first direction when incident on the third cylindrical lens; and the wavelength-combined beam has a beam diameter of 2.5 mm or more along the first direction when incident on the first cylindrical lens.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McCallion (2008/0291950) and Oguri et al. (2019/0020178).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828